DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/31/202 and 01/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10762202. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10762202. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 10762202. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-24 of U.S. Patent No. 10762202. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over David M. Durham et al. US 20080083030 (hereinafter Durham) in view of Pulapaka; Hari R. US 20180198824 (hereinafter Pulapaka).
As per claim 1, Durham teaches: A method comprising:
performing, by a software security agent executing in kernel mode of a computing device, a security action with respect to a malicious data object or a malicious activity detected on the computing device (“There may be any number of agents executing on host processor 100 (within the capability of the processor and/or other resources (e.g., memory, network bandwidth) within managed host 108). The host software agent may be any type of software program, kernel, executable thread, etc. For example, host software agent 102 may be antivirus software, an intrusion detection system (IDS), a firewall, OS executable code, data, or function pointers that do not change, etc.” Durham: para. 23);
Durham does not teach; however, Pulapaka discloses: requesting, by one or more user mode components, a pointer to one or more Component Object Model (COM) interfaces (“A client requests an interface pointer to a COM object from the COM Library by calling a function ... The COM Library queries host service control manager 402 to find the server that corresponds with the requested CLSID.” Pulapaka: para. 112);  and
outputting, via an output device of the computing device, and using the pointer to the one or more COM interfaces, a notification to indicate that the security action was performed (“the COM Library returns an interface pointer to the client. The client is then able to communicate [e.g., communicating a notification ] directly with the service provider 302.” Pulapaka:  para. 112).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Durham with the methods of Pulapaka to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to ensure that malicious issues are solved in kernel level.
As per claim 7, the rejection of claim 1 is incorporated herein. Durham teaches:
the malicious data object comprises a malicious file, or wherein the malicious activity is performed based on data contained within a file (Durham: para: 25). 
As per claim 8, this claim defines a device  that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 8 is rejected with the same rational as in the rejection of claim 1.
As per claim 13, this claim defines a device that corresponds to method of claim 7 and does not define beyond limitations of claim 7. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 7.
As per claim 14, this claim defines a computer-readable medium storing computer executable instructions that corresponds to method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 14 is rejected with the same rational as in the rejection of claim 1.
As per claim 20, this claim defines a computer-readable medium storing computer executable instructions that corresponds to method of claim 7 and does not define beyond limitations of claim 7. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 7.
 Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Pulapaka and further in view of Pascal Francis Menezes US 20170070479 (hereinafter Menezes).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Durham and Pulapaka does not teach; however, Menezes teaches: the notification is output in context of a user session in which the malicious data object or the malicious activity was detected (“If the session request 202 exceeds the threshold bandwidth, the client security module 116 can take one or more actions, such as terminating the data flow of the session request 202, throttling the bandwidth allocated to the session request 202 across the client network 104, notifying the communication service 108 that the session request 202 may be associated with a malicious activity, and so forth.” Menezes: Para. 67).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Durham and Pulapaka with the teaching of Menezes to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to inform the user that an action with regards to malicious data has been performed.
As per claim 12, this claim defines a device  that corresponds to method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 12 is rejected with the same rational as in the rejection of claim 4.
As per claim 18, this claim defines a computer-readable medium storing computer executable instructions that corresponds to method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 4.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Pulapaka and further in view of Thomas M. Houser US 20070038986 (hereinafter Houser).
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of Durham and Pulapaka does not teach; however, Houser teaches: the outputting comprises calling a method of the one or more COM interfaces (“A super-interface known as IDispatch is used to provide a method for looking up a COM interface's methods (or properties) symbolically by name and return a method identifier known as a DISPID. Using this information, a VB (Visual Basic.RTM.) or VBScript (Visual Basic.RTM. Script) GetObject( ) call, or a VC (Visual C++.RTM.) GoGetObject( ) call, can be used to invoke the COM interface method.” Houser: para. 25).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Durham and Pulapaka with the teaching of Houser to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to ensure that malicious issues are solved in kernel level.
As per claim 17, this claim defines a computer-readable medium storing computer executable instructions that corresponds to method of claim 5 and does not define beyond limitations of claim 5. Therefore, claim 17 is rejected with the same rational as in the rejection of claim 5.

		Claims 6, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Pulapaka and further in view of David R. Johnson US 6789251 (hereinafter Johnson).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Durham and Pulapaka does not teach; however, Johnson discloses: the requesting of the pointer to the one or more COM interfaces further comprises using, by the one or more user mode components, a moniker that specifies a session identifier (ID) of a user session in which the malicious data object or the malicious activity was detected (Johnson: col. 32, lines 17—28).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Durham and Pulapaka with the teaching of Johnson to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to associate session identifier with specific malicious data or action.
As per claim 10, this claim defines a device that corresponds to method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 6.
As per claim 16, this claim defines a computer-readable medium storing computer executable instructions that corresponds to method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 6.

		Claim 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Durham in view of Pulapaka and further in view of Antony Joel Messerli et al. US 20140059226 (hereinafter Messerli).
As per claim 11, the rejection of claim 8 is incorporated herein. The combination of Durham and Pulapaka does not teach; however, Messerli discloses: the computer-executable instructions, when executed by the processor, further cause the processor to execute the software security agent to:
determine a user account name or identifier (ID) ( Messerli: para. 131-132);
call an authentication function using the user account name or ID (Messerli: para. 136);
receive a token returned by the authentication function (“After initial confirmation, The authn/authz service 700 issues a token that can serve as a credential.” Messerli: para. 130); and
provide the token to the one or more user mode components,
wherein the pointer to the one or more COM interfaces is requested based at least in part on the token (Messerli: para. 135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Durham and Pulapaka with the teaching of Messerli to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to prevent unauthorized access to system resources.

As per claim 19, the rejection of claim 14 is incorporated herein. The combination of Durham and Pulapaka does not teach; however, Messerli discloses: 
determine a user account name or identifier (ID) ( Messerli: para. 131-132);
call an authentication function using the user account name or ID (Messerli: para. 136); 
receive a token returned by the authentication function (“After initial confirmation, The authn/authz service 700 issues a token that can serve as a credential.” Messerli: para. 130); and
provide the token to the one or more user mode components,
wherein the pointer to the one or more COM interfaces is requested based at least in part on the token (Messerli: para. 135).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Durham and Pulapaka with the teaching of Messerli to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to prevent unauthorized access to system resources.
Allowable Subject Matter
The subject matter of claims 2, 9 and 15 are not suggested by the prior art of record.  Claims 2, 9 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/            Primary Examiner, Art Unit 2493